Exhibit 99.1 Syneron Reports Second Quarter 2009 Results YOKNEAM, ISRAEL(Marketwire - August 13, 2009) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced financial results for the second quarter ended June 30, 2009. Revenues for the second quarter of 2009 were $14.2 million. This compares with revenues of $11.9 million in the first quarter of 2009 and $38.2 million in the second quarter of 2008. Syneron's gross margins rose to 64.8% in the second quarter, compared to 58.1% in the first quarter of 2009 and 54.7% in the fourth quarter of 2008. Syneron recorded a net loss in the second quarter of $5.5 million on a GAAP basis, compared to a net loss of $8.2 million in the first quarter of 2009 and a net profit of $11.0 million in the second quarter of 2008. The GAAP result for the second quarter is equivalent to a loss of $0.20 per basic and diluted share, compared to a loss of $0.30 per basic and diluted share in the first quarter of 2009, and earnings per basic and diluted share of $0.40 in the second quarter of 2008. On a non-GAAP basis, excluding stock-based compensation expenses, net loss in the second quarter was $4.8 million, compared to a net loss of $6.2 million in the first quarter of 2009, and a net profit of $13.6 million in the second quarter of 2008. The non-GAAP result for the second quarter is equivalent to a loss of $0.17 per basic and diluted share, compared to a first quarter 2009 loss of $0.23 per basic and diluted share, and earnings per diluted share of $0.49 in the second quarter of 2008. Commenting on the results and developments in the second quarter, Syneron CEO Lou Scafuri said, "I am pleased with the steady improvement in our results since the start of 2009, particularly with the improvements in margins which can be attributed directly to the success of the restructuring program in streamlining costs across the company. There were also significant financial improvements in the last quarter toward sharply reducing the level of DSOs and inventory levels and it remains an important objective of the Company to reduce these parameters still further. "Looking forward," Mr. Scafuri continued, "I am equally pleased with the progress our teams have made in strengthening Syneron's leadership position in body shaping with the introduction of the VelaShape II™, in carving a new segment for skin rejuvenation treatments with our Sublative Rejuvenation™ procedures for our eMatrix™, and in gaining market acceptance of our value-proposition based business model and our new Syneron Advantage Program. With data indicating increased interest among physicians considering purchases of aesthetic devices, I believe that Syneron is now in the strongest market position to address their needs with the best financial and clinical offerings, across the fastest growing market segments." Syneron's cash position (including long-term deposits) totaled $213.5 million as of June 30, 2009 and Syneron continues to have no debt. Trade receivables decreased to $18.9 million from $32.6 million at the end of 2008. Shareholders' equity at the end of the second quarter of 2009 was $232.7 million. During the second quarter, Syneron invested an additional $1 million in Fluorinex Active Ltd. With this investment, Syneron gained control in Fluorinex Active Ltd. and began to consolidate Fluorinex's results from the date of control gained. With the consequent implementation of acquisition accounting of Fluorinex Active Ltd., Syneron recorded approximately $3.5 million in goodwill and intangible assets in the Company's second quarter balance sheet as of June 30, 2009. Conference call Syneron management will host its second quarter earnings conference call today at 8:30am ET. Syneron will be broadcasting live via the Investor Relations section of its website, www.syneron.com. To access the call, enter the Syneron website, then click on the Investors Relations Overview and select "Q2 2009 Results Conference Call." Participants are encouraged to log on at least 15 minutes prior to the conference call in order to download the applicable audio software. The call can be heard live or with an on-line replay which will follow. Those interested in participating in the call and the question and answer session should dial (toll free): 800-535-1368 in the U.S., and 913-312-6680 from overseas. Use of Non-GAAP Measures This press release provides financial measures for net loss, net loss per diluted share, net profit and net profit per diluted share, which exclude an expense charge related to stock-based compensation and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding our performance because it reflects our operational results and enhances management's and investors' ability to evaluate the Company's net profit and net profit per diluted share. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and, therefore, felt it important to make these non-GAAP adjustments available to investors. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. About Syneron Syneron Medical Ltd. (NASDAQ: ELOS) manufactures and distributes medical aesthetic devices that are powered by the proprietary, patented elos combined-energy technology of Bi-Polar Radio Frequency and Light.
